FILED
                            NOT FOR PUBLICATION                             MAY 12 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN OPSAHL,                                     No. 10-35707

              Plaintiff - Appellant,             D.C. No. 3:08-cv-01132-KI

  v.
                                                 MEMORANDUM *
INTERNATIONAL LONGSHORE &
WAREHOUSE UNION, LOCAL 21; et
al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                              Submitted May 2, 2011 **
                                 Portland, Oregon

Before: TASHIMA, BEA, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Appellant John R. Opsahl (“Opsahl”), a retired longshore worker, appeals

the district court’s summary judgment in his employment discrimination suit under

the Americans with Disabilities Act (“ADA”) against the International Longshore

and Warehouse Union (“ILWU”) and the Pacific Maritime Association (“PMA”)

for their refusal to allow Opsahl to seek re-register, following his 1997 disability

retirement. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

         Under the ADA, an aggrieved employee who wishes to maintain a civil

action for ADA discrimination must first file an administrative claim with the

Equal Employment Opportunity Commission (“EEOC”) no later than 300 days

after the alleged unlawful employment practice occurred. 42 U.S.C. §§

2000e–5(e)(1), 12117(a). An employment discrimination claim accrues when the

plaintiff knows of the allegedly unlawful employment decision. Lukovsky v. City

& County of S.F., 535 F.3d 1044, 1049–50 (9th Cir. 2008). “[F]ailure to file an

EEOC charge within the prescribed 300-day period . . . is treated as a violation of a

statute of limitations.” Santa Maria v. Pac. Bell, 202 F.3d 1170, 1176 (9th Cir.

2000).

         Opsahl concedes he failed to file his EEOC charge within the prescribed

300-day period. He contends that the continuing violation doctrine excuses his late

filing. However, the continuing violation doctrine does not apply to temporally


                                           2
distinct and discrete acts of alleged discrimination. Nat’l R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 114 (2002). Furthermore, we determined in Cherosky that

an application of an allegedly discriminatory employment policy that continues to

exist does not excuse a plaintiff from timely challenging a discrete act of alleged

discrimination. Cherosky v. Henderson, 330 F.3d 1243, 1244 (9th Cir. 2003).

Here, the defendants’ decision not to re-register Opsahl was a temporally distinct,

discrete act. See Morgan, 536 U.S. at 114. Because the continuing violation

doctrine does not save Opsahl’s untimely ADA claim, his claim is barred by the

statute of limitations.

       For the foregoing reasons, we conclude the district court properly granted

the defendants’ joint motion for summary judgment.

       AFFIRMED.




                                          3